Citation Nr: 0730639	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-40 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
2003, for the grant of service connection for prostate 
cancer.

2.  Entitlement to a 100 percent evaluation for prostate 
cancer under 38 C.F.R. § 4.115(b), Diagnostic Code 7528, 
beyond July 31, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for prostate 
cancer was not received within one year of the veteran's 
discharge from service or until June 13, 2003; the veteran's 
service-connected prostate cancer was not diagnosed until 
August 2002, well after the regulation authorizing 
presumptive service connection on an Agent Orange basis 
became effective in November 1996.  

2.  The veteran underwent a prostatectomy on January 29, 
2003; on August 4, 2003, a VA examiner determined that there 
was no local reoccurrence or metastasis of the veteran's 
prostate cancer and that he wears one to two pads a day for 
urinary incontinence.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 13, 
2003, for the grant of service connection for prostate cancer 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2007).

2.  The criteria for extension of a 100 percent rating for 
prostate cancer through August 31, 2003, are met.  38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to both of the issues currently on appeal, the 
pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the earlier effective 
date claim or entitlement to more than a one month extension 
of the 100 percent rating for prostate cancer granted in this 
decision.  Therefore, no further action is required to comply 
with the VCAA or the implementing regulation.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

Accordingly, the Board will address the merits of the claims.

Factual Background

In an August 2003 rating decision, the RO granted service 
connection for prostate cancer on a presumptive basis due to 
Agent Orange exposure, effective June 13, 2003, the date the 
veteran's claim for service connection was received.  The RO 
assigned a 100 percent rating from June 13, 2003, and a 40 
percent rating from August 1, 2003.

In conjunction with his claim for service connection for 
prostate cancer, the veteran stated that he was diagnosed 
with prostate cancer in August 2002, and that he underwent a 
prostatectomy on January 29, 2003.  A letter from his private 
physician, Dr. Echenique, states that the veteran underwent a 
prostatectomy on January 29, 2003.  

On August 4, 2003, the veteran underwent a VA examination.  
The report of that exam notes that the veteran's prostate 
cancer was confined to the prostate and that he was currently 
using one to two pads a day and was gradually recovering in 
terms of urinary incontinence.  He denied any gross hematuria 
and any history of urinary retention.  The examiner opined 
that the veteran was doing well following radical 
prostatectomy.  However, he still has incontinence and 
erectile dysfunction secondary to the prostate cancer 
treatment.

Progress notes from November 2003 and February 2004 indicate 
that the veteran denied incontinence.  

Analysis

I.  Earlier Effective Date Claim

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will generally be the later of the 
date of receipt of claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2006).  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Under 38 
C.F.R. § 3.816, a 'Nehmer class member' includes a Vietnam 
veteran who has a covered herbicide disease, to include 
prostate cancer.  38 C.F.R. § 3.816(b)(1)(i) (2007).

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was pending before VA on May 
3, 1989, the effective date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2).  That regulation 
further states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" (prostate cancer) within the meaning of 
38 C.F.R. § 3.816(b)(2).  However, a review of the record 
indicates that VA has never denied a claim of service 
connection for prostate cancer from the veteran, including 
between September 25, 1985 and May 3, 1989; no claim for 
service connection for prostate cancer was pending on May 3, 
1989; the veteran did not submit a claim for prostate cancer 
between May 3, 1989 and November 7, 1996, the date that 
prostate cancer was added to the list of diseases associated 
with exposure to herbicide agents; and the veteran did not 
submit a claim for service connection for prostate cancer 
within one year of his separation from service in April 1970.  
He does not contend otherwise.  

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.  

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added prostate cancer as a disease 
presumptively due to in-service exposure to herbicides is 
November 7, 1996.  See 61 Fed. Reg. 57586-57589.  In order to 
be entitled to retroactive benefits based on liberalizing 
legislation effective prior to the date of the veteran's 
claim, the evidence must show he met all eligibility criteria 
for the liberalizing benefit of entitlement to service 
connection for prostate cancer on the effective date of the 
liberalizing law or VA issue, November 7, 1996.  The veteran 
must also show that such eligibility existed continuously 
from that date to the date of claim or administrative 
determination of entitlement.  See 38 C.F.R. § 3.114(a); 
VAOPGCPREC 26-97 (July 16, 1997).  In other words, the 
evidence must show that the veteran had prostate cancer from 
November 7, 1996, until he filed his claim on June 13, 2003.  

As noted above, the veteran has reported that his prostate 
cancer was initially diagnosed in August 2002.  There is no 
contention or indication in the evidence that the veteran had 
prostate cancer in November 1996.  Therefore, the provisions 
of 38 C.F.R. § 3.114 are not applicable to this claim, and 
the proper effective date of the grant of service connection 
is June 13, 2003, the date of receipt of the claim.  

As the pertinent facts in this case are not in dispute and 
the law is dispositive, the claim is without legal merit and 
will therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Extension of 100 percent rating beyond July 31, 2003

In an August 2003 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating, effective June 13, 2003, and a 40 percent rating, 
effective August 1, 2003.  The RO assigned the 40 percent 
rating based upon the August 2003 VA examiner's findings that 
the prostate cancer had neither recurred nor metastasized.

The veteran contends that although 38 C.F.R. § 4.115(b), 
Diagnostic Code 7528, entitles him to a 100 percent rating 
for prostate cancer for six months, he only received a 100 
percent rating under this diagnostic code from June 13, 2003, 
to July 31, 2003.  He wants the 100 percent rating in place 
for the entire six months allowable under the diagnostic 
code.  Specifically, it is the contention of the veteran and 
his representative that the 100 percent rating should be 
assigned from February 1, 2003, through July 31, 2003.  As 
the Board has determined that the veteran is not entitled to 
an effective date earlier than June 13, 2003, for service 
connection for prostate cancer, he is also not entitled to a 
100 percent rating for the disability prior to that date.

Although the veteran has perfected an appeal with respect to 
the issue of entitlement to an extension of the 100 percent 
rating for prostate cancer beyond July 31, 2003, neither the 
veteran nor his representative has alleged any basis for the 
Board to grant an extension.

Diagnostic Code 7528 provides that for malignant neoplasms of 
the genitourinary system, a 100 percent evaluation is 
warranted.  A note following Diagnostic Code 7528 indicates 
that a rating of 100 percent shall continue beyond the 
cessation of surgical, X- ray, antineoplastic chemotherapy, 
or other therapeutic procedure with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e).  If there 
has been no local reoccurrence or metastasis, residuals are 
to be rated on voiding dysfunction or renal dysfunction, 
whichever is predominant.

For residual voiding dysfunction, a 40 percent rating is 
assigned when the use of absorbent materials are required and 
need to be changed two to four times per day.  38 C.F.R. § 
4.115a (2007).

The Board notes that the veteran underwent a VA examination 
on August 4, 2003, a little more than six months following 
the cessation of surgical treatment, as mandated by 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528.  The report of that exam 
indicates that there was no local reoccurrence or metastasis 
of the veteran's prostate cancer and that he used one to two 
pads a day for urinary incontinence.  Thus, the RO rated the 
veteran under voiding dysfunction and assigned a 40 percent 
rating, effective August 1, 2003.

However, the Board finds that the 40 percent rating (change 
in evaluation) assigned based upon the mandatory VA 
examination cannot be made effective prior to the date of the 
VA examination itself, which is what the RO did in its August 
2003 rating decision.  Instead, the veteran is entitled to 
the 100 percent rating for the entire month of August 2003.  



ORDER

Entitlement to an effective date earlier than June 13, 2003, 
for the grant of service connection for prostate cancer is 
denied.

Entitlement to a 100 percent evaluation for residuals of 
prostate cancer under 38 C.F.R. § 4.115(b), Diagnostic Code 
7528, through August 31, 2003, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


